         Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


DELWIN T. COOPER,

                        Plaintiff,

vs.                                           Case No. 20-3009-SAC


RON BAKER,
TIMOTHY STUTZMAN,
RHONDA MUNDAY, and
CORE CIVIC DETENTION CENTER,

                        Defendants.


                                  O R D E R

        Plaintiff, pro se, has filed this action alleging that his

constitutional rights were violated while he was an inmate at the

Core Civic detention facility in Leavenworth, Kansas.              This case

is before the court for the purposes of screening pursuant to 28

U.S.C. § 1915A.

        Plaintiff brings this case pursuant to 42 U.S.C. § 1983, for

which the court has jurisdiction under 42 U.S.C. § 1343.               He also

claims jurisdiction pursuant to the diversity statute, 28 U.S.C.

§ 1332, and the supplemental jurisdiction statute, 28 U.S.C. §

1367.      Plaintiff,   however,    does   not   allege   facts   as   to   the

citizenship of the parties to support diversity jurisdiction.1 And



1 To determine whether a party has adequately presented facts sufficient to
establish federal diversity jurisdiction, the court must look at the face of
the complaint.   Plaintiff must allege facts essential to show jurisdiction.

                                      1
       Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 2 of 14




supplemental jurisdiction over state law claims is generally not

exercised if a plaintiff’s federal claims are dismissed for failure

to state claim.    Smith v. City of Enid ex rel. Enid City Comm'n,

149 F.3d 1151, 1156 (10th Cir. 1998).          As explained below, the

court believes plaintiff has failed to state a claim for relief

under federal law.

I. Screening standards

     Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                   A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”              Erickson v.

Pardus,   551   U.S.   89,   94   (2007).   But,   a   pro   se    litigant’s

conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”        Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).       The court “will not supply

additional factual allegations to round out a [pro se] plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine



Penteco Corp. Ltd. Partnership v. Union Gas Sys., Inc., 929 F.2d 1519, 1521
(10th Cir. 1991).

                                      2
      Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 3 of 14




whether     the    complaint    contains     “sufficient    factual      matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                  United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).                The court

may also consider the exhibits attached to the complaint.                    Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.        “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.                 “Where a

complaint    pleads    facts    that   are   ‘merely   consistent       with’   a

defendant's       liability,   it   ‘stops   short   of    the   line    between

possibility and plausibility of “entitlement to relief.”’”                   Id.

(quoting Twombly, 550 U.S. at 557).

                                       3
      Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 4 of 14




     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.              Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Complaint

     Plaintiff alleges that he was in the restricted housing unit

at the Core Civic detention center in Leavenworth, Kansas when

multiple inmates flooded the area with water and soap which made

the floor slippery. The prison administration turned off the water

and started cleaning it up.     There was water in plaintiff’s cell,

although he was not responsible for causing the problem. Plaintiff

was removed from his cell so the floor could be dried.         About ten

minutes later, there was a fire drill and inmates in restricted

housing were placed in restraints and escorted to the rec area.

Plaintiff was cuffed and taken outside in only his boxers.            One or

two inmates fell and some staff slipped because of the slick

conditions.     After 20 minutes plaintiff was escorted back to his

                                   4
         Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 5 of 14




cell even though it still had water on the floor.            When plaintiff

entered his cell, he slipped and fell on his back and shoulder.

     Some nurses attended to plaintiff in his cell.               Plaintiff

noted that he was already receiving medication for his back and

shoulder.     He complained of sharp pain and was told to put in for

sick call and they would see about his medication.                 The pain

increased and plaintiff began yelling that he needed medical help

and needed his cuffs taken off.             The cuffs were not taken off

because, one officer explained, it was count time.                A Captain

Perrin then attended to plaintiff, took off his cuffs, and took

plaintiff for medical attention.           Plaintiff was examined and sent

to the hospital for an x-ray.          The x-ray did not show any broken

bones.    Plaintiff was diagnosed with “deep bone intusions.”2           Doc.

No. 1, p. 4.

     Plaintiff names the following persons as defendants:                Ron

Baker, the warden of the facility; Timothy Stutzman, the chief of

security; Rhonda Munday, a nurse; and Core Civic, as a corporation.

     Plaintiff’s complaint lists two counts.            Count I alleges a

violation of the Eighth Amendment and Count II alleges a violation

of the Due Process Clause because of the denial of medical care.

Neither count identifies what each specific defendant did to




     2   Perhaps plaintiff means “contusions.”

                                       5
         Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 6 of 14




violate plaintiff’s constitutional rights. The complaint also

mentions negligence.

III. Screening

        A. The court assumes that defendants acted under color of

state law for purposes of § 1983.

        “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.”              West v.

Atkins, 487 U.S. 42, 48 (1988)(emphasis added). The court is aware

that the Core Civic detention center in Leavenworth, Kansas houses

federal prisoners and some state prisoners.           Here it is not clear

if plaintiff was a state or federal prisoner.

        The court shall assume that plaintiff was a state prisoner

during the events described in the complaint because plaintiff’s

current address appears to be a Missouri state detention facility

and   because    the   Kansas   Department   of   Corrections   shows    that

plaintiff previously was a State of Kansas inmate.            If Core Civic

was incarcerating plaintiff for a state government, then it was

operating “under color of state law” for purposes of 42 U.S.C. §

1983.     See West, 487 U.S. at 54-57 (private physician contracted

by a state to provide care to state prisoners acted under color of

state law); see also Phillips v. Tiona, 508 Fed.Appx. 737, 750

(10th Cir. 2013)(assuming private prison employees housing state

                                      6
      Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 7 of 14




prisoners act under color of state law, citing other cases); Craft

v. Middleton, 524 Fed.Appx. 395, 397 n.3 (10th Cir. 2013)(same).

     B. The complaint fails to allege supervisory defendants’

personal participation in actions which violate § 1983.

     A plaintiff may not seek to impose liability upon a defendant

merely because of that person’s supervisory position. Individual

liability for a § 1983 violation requires personal involvement in

the alleged constitutional violation.         Schneider v. City of Grand

Junction Police Dept., 717 F.3d 760, 768 (10th Cir. 2013).                   To

properly allege the liability of supervisor defendants, plaintiff

must describe an affirmative link between them and the alleged

constitutional violation.         Dodds v. Richardson, 614 F.3d 1185,

1195 (10th Cir. 2010). This requires allegations of: a) a personal

involvement in the violation; b) a sufficient causal connection

between   the     supervisor’s    involvement      and   the    constitutional

violation; and c) a culpable state of mind.                    Id.    “Personal

involvement” can be alleged by stating that:               1) the supervisor

personally      participated     in   the   alleged      violation;    2)   the

supervisor exercised control or direction over the alleged illegal

acts, or the supervisor’s failure to supervise caused the alleged

illegal   acts;    3)   the    supervisor   knew    of   the    violation   and

acquiesced in its continuance; or 4) the supervisor promulgated,

created, implemented or utilized a policy that caused the alleged

deprivation of constitutional rights.         Id.     A “causal connection”

                                       7
         Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 8 of 14




is alleged by claiming that a supervisor defendant set in motion

a series of events that the defendant knew or reasonably should

have    known    would    cause     others     to    deprive    plaintiff        of    her

constitutional rights.

        Plaintiff’s complaint makes no specific allegations regarding

defendant Baker which show a personal involvement in the events in

question, that defendant Baker did something to cause plaintiff’s

injuries, or that Baker had a culpable state of mind.                                 The

allegations      regarding    defendant         Stutzman       are     slightly       more

detailed in that plaintiff alleges Stutzman entered the unit and

began    cleaning    up    water.      But,     these    allegations       are    still

insufficient to describe personal involvement in a constitutional

violation.

        C. The complaint fails to allege a claim against Core Civic.

        Core Civic may not be held liable under § 1983 based on

respondeat superior – that is, solely because it employs a person

who was negligent or violated plaintiff’s constitutional rights.

See Rascon v. Douglas, 718 F. App'x 587, 589–90 (10th Cir. 2017);

Green      v    Denning,     465      Fed.Appx.         804,     806     (10th        Cir.

3/9/2012)(applying principle to prison health contractor); Dubbs

v.     Head     Start,    Inc.,     336       F.3d    1194,     1216      (10th       Cir.

2003)(recognizing that many courts have applied this doctrine to

private § 1983 defendants).           In order to establish the plausible

liability of Core Civic under § 1983, there must be allegations

                                          8
         Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 9 of 14




that its policies caused a constitutional violation.                      Spurlock v.

Townes, 661 F. App'x 536, 545 (10th Cir. 2016); Livingston v.

Correct Care Solutions, 2008 WL 1808340 *1-2 (D.Kan. 4/17/2008);

Alvarez-Florez v. Shelton, 2007 WL 2461619 *1 (D.Kan. 8/23/2007).

There are no such allegations in the amended complaint.

     D. Negligence is not sufficient for a § 1983 claim.

     Plaintiff alleges negligence and “more than mere” negligence.

Doc. No. 1, p. 4.        Negligence is carelessness or an absence of

reasonable     care.     A   claim   of       a   §   1983    violation    cannot   be

predicated upon negligence.          Jones v. Salt Lake County, 503 F.3d

1147, 1162-63 (10th Cir. 2007); Inman v. Stock, 248 Fed.Appx. 892,

895 (10th Cir. 2007)(medical negligence – delayed exam of broken

hand - is not sufficient); Perkins v. Kan. Dept. of Corrections,

165 F.3d 803, 811 (10th Cir. 1999)(negligence insufficient to

allege an Eighth Amendment violation under § 1983).

     E. The complaint does not state a plausible Eighth Amendment

claim.

     In general, a prisoner may demonstrate a violation of the

Eighth Amendment with respect to conditions of confinement if he

shows that he has been deprived of “the minimal civilized measure

of   life’s     necessities,”     such        as      food,    clothing,     shelter,

sanitation, medical care, or personal safety.                   Farmer v. Brennan,

511 U.S. 825, 832 & 834 (1994).               The prisoner must show that the

deprivation was sufficiently serious that the conditions posed a

                                          9
      Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 10 of 14




substantial risk of serious harm and that the defendants acted

with deliberate indifference, i.e., that the prison officials knew

of or disregarded a substantial risk of serious harm by failing to

take reasonable measures to abate it.       Id. at 847.

     As regards the slippery floor, plaintiff has not alleged facts

showing that danger from the slick floor constituted a substantial

risk of serious harm.    The Tenth Circuit and other federal circuit

appeals courts have determined that a slippery prison floor does

not constitute a substantial risk of serious harm for Eighth

Amendment purposes in part because it is a “daily risk faced by

members of the public at large.”        Reynolds v. Powell, 370 F.3d

1028, 1031 (10th Cir. 2004); Flandro v. Salt Lake County Jail, 53

Fed.Appx. 499, 500-01 (10th Cir. 2002); see also, Coleman v.

Sweetin, 745 F.3d 756, 764-65 (5th Cir. 2014); Pyles v. Fahim, 771

F.3d 403, 410-11 (7th Cir. 2014); Jackson v. Arizona, 885 F.2d 639,

641 (9th Cir. 1989).

     As regards any delay in providing medical care, plaintiff

must allege facts showing the defendants knew plaintiff “faced a

substantial risk of harm and disregarded that risk ‘by failing to

take reasonable measures to abate it.’”       Hunt v. Uphoff, 199 F.3d

1220, 1224 (10th Cir. 1999)(quoting Farmer, 511 U.S. at 847).          A

disagreement between an inmate and medical personnel over the

course of treatment does not give rise to a deliberate indifference

claim.   Gee v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010).

                                   10
        Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 11 of 14




Furthermore, “a delay in medical care ‘only constitutes an Eighth

Amendment violation where the plaintiff can show the delay resulted

in substantial harm.’”      Mata v. Saiz, 427 F.3d 745, 751 (10th Cir.

2005)(quoting Oxendine v. Kaplan, 241 F.3d 1272, 1276 (10th Cir.

2001)).     “The substantial harm requirement can ‘be satisfied by

lifelong handicap, permanent loss or considerable pain.’”                 Id.

(quoting Garrett v. Stratman, 254 F.3d 946, 950 (10th Cir. 2001)).

        Plaintiff alleges generally that defendant Munday refused to

give him care.      But, he does not allege facts which specifically

describe what she did or refused to do.            He claims that he was

seen by medical personnel after his fall, but he was told to put

in for sick call and that his medication would be checked later.3

After an unspecified amount of time passed, and after the pain

increased, plaintiff objected and said he needed medical help.

Then,     with   Captain   Perrin’s     direction,     plaintiff    received

assistance and was taken to a hospital for an x-ray and recommended

for “an mri, physical therapy and medications.”

        These facts do not describe deliberate indifference to a

substantial risk of harm by defendant Munday who apparently asked

plaintiff to put in for sick call and checked on plaintiff while




3 Plaintiff alleged that he was already taking some medications for his back
and shoulder before he slipped.

                                      11
       Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 12 of 14




plaintiff felt sharp pains, but before the pain increased to the

point that plaintiff called or yelled for help.4

IV. Motion to proceed in forma pauperis

     Plaintiff must pay the full $350.00 filing fee in this civil

action.    See 28 U.S.C. § 1915(b)(1)(prisoner bringing a civil

action or appeal in forma pauperis is required to pay the full

filing fee).      If granted leave to proceed in forma pauperis,

plaintiff is entitled to pay this filing fee over time, as provided

by payment of an initial partial filing fee to be assessed by the

court under § 1915(b)(1) and by periodic payments from plaintiff’s

inmate trust fund account as authorized in § 1915(b)(2).           Pursuant

to § 1915(b)(1), the court is required to assess an initial partial

filing fee of twenty percent of the greater of the average monthly

deposits or average monthly balance in the prisoner’s account for

the six months immediately preceding the filing date of a civil

action.    Having considered the financial records provided to the

court (Doc. No. 4-1), the court shall grant plaintiff in forma

pauperis status and direct that plaintiff pay a partial fee of

$6.50.    Plaintiff must pay this initial partial filing fee before

this action may proceed further, and will be given time to submit



4 If plaintiff was a pretrial detainee protected under the Due Process Clause
rather than the Eighth Amendment, then he must at least allege facts showing
that his care was objectively in reckless disregard to a substantial risk of
harm. See Khan v. Barela, 2020 WL 1488762 * 5 n.8 (10th Cir. 3/26/2020).
Plaintiff fails to do so in his original complaint and describes no other
grounds for finding a violation of the Due Process Clause.

                                     12
      Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 13 of 14




the fee to the court.     Failure to submit the initial fee in the

time allotted may result in dismissal of this action without

further notice.    After payment of the initial partial filing fee,

plaintiff shall be required to make monthly payments of 20% of the

preceding month’s income credited to the prisoner’s account.           The

agency having custody of plaintiff shall forward payments from

plaintiff’s account to the Clerk of the Court each time the amount

in the account exceeds $10 until the filing fees are paid.

V. Conclusion

     Plaintiff’s motion for leave to proceed in forma pauperis

(Doc. No. 4) is granted.         Plaintiff is directed to submit an

initial partial filing fee of $6.50 to the Clerk of the Court by

May 13, 2020.     Plaintiff will be required to pay the balance of

the $350.00 filing fee in installments calculated pursuant to 28

U.S.C. § 1915(b)(2).    The court believes that the complaint fails

to state a federal claim for relief.       The court shall direct that

plaintiff by May 13, 2020 show cause why plaintiff’s federal claims

should not be dismissed as explained in this order.                In the

alternative, plaintiff may file an amended complaint by May 13,

2020 which corrects the deficiencies discussed herein.         An amended

complaint supersedes the original complaint and must contain all

of the claims upon which plaintiff wishes to proceed.          An amended

complaint should not refer back to the original complaint.



                                   13
Case 5:20-cv-03009-SAC Document 6 Filed 04/15/20 Page 14 of 14




IT IS SO ORDERED.

Dated this 15th day of April, 2020, at Topeka, Kansas.



                    s/Sam A. Crow ____________________________
                    Sam A. Crow, U.S. District Senior Judge




                             14
